Exhibit 10.2 REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this “ Agreement ”), dated as of July 31, 2015, is entered into by and between Golden Entertainment, Inc., a Minnesota corporation (the “ Company ”) and The Blake L. Sartini and Delise F. Sartini Family Trust (the “ Stockholder ”). WHEREAS, the Company, LG Acquisition Corporation, a Nevada corporation and a wholly owned subsidiary of the Company, Sartini Gaming, Inc., a Nevada corporation and the Stockholder have entered into that certain Agreement and Plan of Merger, dated as of January 25, 2015 (as the same may be amended or supplemented from time to time, the “ Merger Agreement ”), pursuant to which on the date hereof LG Acquisition Corporation merged with and into Sartini Gaming, Inc.; WHEREAS, as more fully described in the Merger Agreement, at the Effective Time, outstanding shares of Sartini Gaming, Inc.’s capital stock are being converted into the right to receive shares of common stock, $0.01 par value per share, of the Company (the “ Shares ”), on the terms and conditions set forth in the Merger Agreement; and WHEREAS, the Company desires to enter into this Agreement with the Stockholder in order to grant the Stockholder the registration rights contained herein. NOW, THEREFORE, in consideration of the premises and the mutual promises and covenants contained in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: Section 1.
